Citation Nr: 0317780	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-02 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease of lower extremities and generalized arteriosclerotic 
vascular disease secondary to nicotine dependence during 
active military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a December 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Nashville, Tennessee.


REMAND

Claims for service connection of a disability or cause of 
death on the basis that such disability or death is 
attributable to the use of tobacco products during a 
veteran's period of active service have been effectively 
prohibited under 38 U.S.C. § 1103 (West 2002).  However, this 
law pertains only to claims filed after June 9, 1998.  The 
claimant filed his claim in July 1997.

A preliminary review of the record indicates that the veteran 
underwent a VA compensation and pension physical examination 
to determine whether the veteran was dependent on nicotine 
while in service and if so, whether the nicotine dependence 
in service is related to the veteran's current diagnoses of 
peripheral vascular disease of lower extremities and 
generalized arteriosclerotic vascular disease.  The VA 
examiner noted a general relationship between coronary artery 
disease and smoking as a risk factor.  An addendum to the 
initial report discloses that the examining physician was 
unable to find a conclusive and direct relationship between 
the veteran's smoking and peripheral vascular disease based 
on the examination.  The VA examiner did not address whether 
a diagnosis of nicotine dependence in service was warranted.

L.E.K., M.D., the veteran's private physician, also provided 
an opinion addressing a relationship between the veteran's 
current diagnoses of peripheral vascular disease of lower 
extremities and generalized arteriosclerotic vascular disease 
and service.  Dr. K. however, does not indicate that a 
diagnosis of nicotine dependence was warranted in service. 

Neither the VA nor Dr. K's opinion references any in service 
notations concerning tobacco use and comment on their 
significance, if any.  

Medical opinions should be sought to ascertain (1) whether 
the veteran became nicotine dependent in service, (2) what is 
the etiology of the veteran's peripheral vascular disease of 
lower extremities and generalized arteriosclerotic vascular 
disease, and (3) what is the degree of medical probability 
that any such disorders are causally connected to service or 
are the result of use of tobacco products in service, or the 
development of nicotine dependence, if present, in service.  
These questions must be addressed by medical professionals.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
provide a written detailed history of the 
veteran's smoking before, during and 
after service.  
 
3.  After the actions in paragraph 2 have 
been completed and the results thereof 
have been included in the claims file, 
the RO should obtain a medical opinion by 
an appropriate physician or physicians.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical provider.  After 
a review of the evidence in the claims 
folder, including service and post-
service medical records and any detailed 
statement(s) of the veteran's smoking 
history, the medical provider or 
providers should express opinions as to 
the following:

(a) If the record does not contain a 
diagnosis of nicotine dependence, are you 
able to support a diagnosis of nicotine 
dependence based on the veteran's service 
and post-service medical records and the 
detailed smoking history?  If so, what is 
the degree of medical probability that 
nicotine dependence was incurred or 
aggravated in service?  If physician 
believes nicotine dependence was due to 
tobacco use in service, the physician 
should indicate how the diagnostic 
criteria for nicotine dependence were 
met.

The examiner should refer to the detailed 
history of the veteran's smoking, both in 
service and post service.  He or she 
should also specifically address the 
provisions of the Diagnostic and 
Statistical Manual, 4th Edition (DSM-IV) 
in any report generated as a result of 
this remand.  If there are any other 
considerations that the medical provider 
or providers believes would be 
significant in resolving the underlying 
question of whether the veterans' 
peripheral vascular disease was causally 
related to service, the provider is free 
to address them.

(b) What is the degree of medical 
probability that peripheral vascular 
disease of lower extremities and 
generalized arteriosclerotic vascular 
disease was caused or aggravated by 
nicotine dependence and/or in-service 
tobacco use, as opposed to any tobacco 
use before or after service?

If the provider cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate. 
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




